DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered.   The amendments have overcome the previous 112 rejection; however, a new 112 rejection based on the amendments is presented below. Applicant’s arguments in regard to the prior art rejection are not still persuasive as the Examiner has presented a showing of a prior art document which forms a substantially similar negative active material which would be presumed to have the claimed properties including the bonds and lack of bonds between the elements as required by the amendment.   As shown in figure 2 of the prior art (shown below), no Li-Si bond is distinguishable. Applicant has failed to provide arguments or evidence to counter this showing (see MPEP 2112.01 previously cited). 

    PNG
    media_image1.png
    318
    461
    media_image1.png
    Greyscale

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 112
Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “a first element consisting of silicon” and “the negative electrode active material contains Li-Si bond…” and has now been amended to require “a bond component between the first element and lithium is one of not observed or very weakly observed”.  Therefore, the claims now appear to both require both the presence of an Li-Si bond and the lack of an Li-Si bond.   It is unclear if an Li-Si bond is required or precluded from the claim material.  For the purpose of examination either the presence of lack of a bond is taken to be required by the claims as the specification discloses both materials with and without the recited Li-Si bond.

Claim Rejections - 35 USC § 103
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as obvious over Tabuchi et al. (JP 2005-235589, a machine translation of which is of record).
In regard to claim 1, Tabuchi teaches a negative electrode active material comprising: lithium absorbed into the structure of amorphous SiOx where 0<x<2 by heat treating under with a naphthalene solution catalyst (which overlaps the claimed range - see paragraphs 29-41 of machine translation) which is evaluated by XRD (paragraphs 51-53). As the material of the prior art is formed in substantially the same manner and has the same composition (i.e. includes lithium from an organic solution immersion method), bonds are reasonably presumed to be formed between oxygen, lithium and silicon as required by the claims absent evidence to the contrary (see MPEP 2112.01 below).  The Examiner notes the prior art composite particles may undergo heat treatments as described in paragraphs 51, 58, 69 and 70 and further such as being heated to 700°C for CVD treatment described in paragraph 56 or drying at elevated temperature such as disclosed in paragraph 76.
In regard to the amendment, the bond between Li-Si is not observed (or weakly observed and not labeled) in the XPS spectra (see figure 2 above).
In regard to claim 3, Tabuchi teach content of the true specific gravity of the silicon particles increased from 1.4 to a range from 1.5 or more to 2.2 or less depending on the amount of lithium absorbed by varying the time in contact and composition of the naphthalene solution (paragraphs 90-91, Tables) which indicates that the amount of absorbed lithium may be up to 7 to 50 weight percent of the silicon particles which overlaps the claimed range (the amount of oxygen may vary in the disproportionate silicon oxide as well).  The Examiner further notes that the percentage of lithium in the anode changes depending on the state of charge of the battery.
In regard to claims 4 and 5, Tabuchi teach the negative electrode active material is in the form of particles with a coating portion covering at least a portion of a particle surface, wherein the coating portion contains carbon (figure 3; paragraph 29, Examples).
 In regard to claims 6 and 7, Tabuchi teach a battery (lithium ion secondary battery) comprising: a positive electrode; a negative electrode; and an electrolyte, wherein the negative electrode has a negative electrode active material layer containing the negative electrode active material according to claim 1 (figure 1, paragraphs 1-5, 64-66, 109). 

Double Patenting
The double patenting rejection of the previous office action (below) is maintained but will be held in abeyance until the discovery of allowable subject matter.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/456,506 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims require an ionic bond between the lithium and the active material which is obvious in view of the copending claims requiring a complex to be formed.  The composition of the prior art substantially overlaps the instant claims and the use of naphthalene as a catalyst for forming the material is in claim 6 of the copending claims.  Any other differences can be attributed/obviated by the general state of the art of lithium secondary batteries or the prior art cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

	Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iwamoto et al. (US Pub 2012/0107684 newly cited) teaches a similar active material with Li-O-Si bonds on the surface (see abstract, figure 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723